

 


 


 


 


 
AGREEMENT
 
between
 
Teamsters Local Union No. 549
 
and
 
Bristol Metals, LLC
 


 


 


 
THIS AGREEMENT, made and entered into, on this the 5th day of March, 2010,
between BRISTOL
 
METALS, LLC., BRISTOL, TENNESSEE, hereinafter referred to as the Company or
Employer, and
 
TERMSTERS LOCAS UNION NO. 549, affiliated with INTERNATIONAL BROTHERHOOD OF
 
TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, hereinafter referred
 
to as the Union, agree to be bound by the terms of this Agreement.
 


 
 
1

--------------------------------------------------------------------------------

 



 
 
ARTICLE I
 
RECOGNITION
 
1.1           Pursuant to certification of the Union by the National Labor
Relations Board on October 26, 1967, in Case #5-RC-6115, the Company recognizes
the Union as the sole and exclusive representative for the purpose
of  collective bargaining with respect to the rates of pay, wages, hours of
employment, and  other conditions of employment for all over-the-road drivers
employed at the Employer’s Bristol, Tennessee location, excluding all other
employees, office clerical employees, professional employees, guards and
supervisors, as defined in the Act.
1.2           This Agreement applies only to those employees of the Company for
whom the Union is recognized as Agent.
1.3           Recognition as defined in Section 1 above is conditioned upon
continued National Labor Relations Board certification and recognition will not
continue after the Board has certified the name or names of some other
representatives for the purpose of collective bargaining.
1.4           This Agreement binds employees represented by the Union.
1.5           Recognition as the exclusive representative of the Union shall not
be construed to prevent any individual employee or group of employees from
conferring with the Company in accordance with Section 8 (a) (2) of the Act, or
from presenting grievances and having such grievances adjusted in accordance
with Section 9 (a) of the Act.  No contract or agreement affecting employees
covered by the Agreement will be entered into between the Company and any
employee or group of employees or representatives that will in any way conflict
with or supersede this Agreement or extension thereof.


 


 


 
2

--------------------------------------------------------------------------------

 
 


 
ARTICLE II
 
RIGHTS OF MANAGEMENT
 
2.1          The company retains the sole right to manage its business,
including but not limited to, the right to decide the number and types of motor
vehicles to be used, the method of using and maintaining same, the right to
hire, lay off, assign, transfer and promote employees and to determine the
starting and quitting time and the number of hours to be worked; and all other
rights and prerogatives including those exercised of these rights as are
expressly provided in the Agreement.  It is expressly understood between the
Company and Union that the Company retains all rights which it had prior to the
execution of this Agreement, whether exercised or not, except those expressly
limited or modified by the terms of the Agreement.
2.2          The Company has the exclusive right to hire, suspend, discharge for
cause, promote or transfer employees, and generally to direct the working
forces.
2.3          The Company shall have the right to use a common, contract or other
public carrier or means of transportation, whether by motor vehicle, railroad,
aircraft or water, to transport its products, raw materials or other property as
long as the use of outside carriers does not displace an employee of the unit.
2.4          The Company reserves the right to make rules for governing the work
of the employees covered by the Agreement, providing such rules do not conflict
with or contravene the provisions of this Agreement.


ARTICLE III
 
SENIORITY
 
3.1          Seniority shall prevail for the purpose of this Agreement,
seniority is defined as the length continuous service within the bargaining unit
as defined in Article I.
3.2          When it becomes necessary to reduce the working force, the last
employee hired shall be laid off first, and when the force is again increased,
the employees are to be returned to work in the reverse order in which they are
laid off; provided, however, that in both layoff and recall the employee’s
qualifications to drive a tractor-trailer unit shall govern when the only
equipment available for the senior employee to drive is a tractor-trailer unit.
 
 
3

--------------------------------------------------------------------------------

 
3.3          Seniority List.  The Company shall prepare a seniority list and
furnish copy to the Union showing the seniority standing of each employee.  Such
list shall be prepared within thirty (30) days after the effective date of this
Agreement, and shall be revised at annual intervals thereafter for the duration
of the Contract.  Such list shall be posted on bulletin boards within three (3)
days after the year above mentioned and shall remain posted until
revised.  Within thirty (30) calendar days after the posting of this seniority
lists any employee who questions his rightful position on that list shall
register his objection in writing to the Company on a form provided for that
purpose.  After such period the seniority list shall be considered to be
accurate until subsequently revised.  Any employee who does not protest his
position on the seniority list within the aforementioned thirty (30) days shall
be considered to have approved same as posted.
3.4          During the first 42 calendar days of employment, an employee shall
be deemed a probationary employee, and during such period such employee shall
not acquire seniority under this contract, or be entitled to the other
privileges thereof except the compensation provided for.  If such employee is
retained after the 42 calendar days, such employee’s date of seniority shall
relate back to the date of employment.


 
ARTICLE IV
 
EXAMINATION AND IDENTIFICATION FEES
 
4.1          Examination.  Physical, mental or other examinations required by a
government body or by the Employer as a condition of employment when first
employed or as a condition to continuation of employment shall promptly complied
with by all employees, provided however, the Employer shall pay for all such
examinations.  The employer shall not pay for any time spent in the course of
the employee’s examination or examinations, required or permitted under this
Article.  The parties to the Agreement will cooperate in having examinations
expedited.  Employees will not be required to take examinations during their
working hours.  The Employer reserves the right to select its own medical
examiner or physician, and the Union may, if it believes an injustice has been
done to an employee, have said employee examined at the Union’s expense.  If the
two physicians disagree, they shall mutually agree upon a third physician whose
decision shall be final and binding.  The expense of the third physician shall
be equally divided between the employer and the Union.  Any employee who fails
to pass any physical, mental, or other examinations required by a government
body shall be immediately suspended.  If such employee can be means of medical
treatment or other appropriate action pass such examination within a reasonable
time not to exceed thirty (30) days, his suspension shall terminate, without
loss of seniority.  Otherwise, his employment shall be terminated.


 
 
4

--------------------------------------------------------------------------------

 
ARTICLE V
 
MILITARY CLAUSE
 
5.1          Employees of the Company who enter the Armed Forces of the United
States shall be entitled to such re-employment and other rights and privileges
as are or may be provided by the laws of the United States.
 
ARTICLE VI
 
LEAVE OF ABSENCE
 
6.1          Any employee desiring leave of absence from his employment shall
secure written permission from the Company.  The maximum leave of absence shall
be for ninety (90) days and may be extended for like periods.  Failure to comply
with this provision shall result in complete loss of seniority rights of the
employee involved.  Any employee using a leave of absence as a subterfuge shall
forfeit his rights and job.  Any employee shall not accept employment elsewhere
when on leave of absence unless agreed to by the Company.
6.2          Employees who, after signing of this Agreement, take a leave of
absence for the purpose of accepting employment with the Union or employment in
a supervisory capacity with the Company shall accumulate no further seniority
beyond the date of taking the leave.  If an employee who has accepted employment
with the Union is returned to the bargaining unit by the Company within six (6)
months from the beginning of such leave, then in either case, such employee
shall resume his seniority from the date on which it stopped, eliminating the
period of time the employee worked outside of the bargaining unit.
 
 
5

--------------------------------------------------------------------------------

 
6.3          The Company agrees to grant the necessary time off, without
discrimination of loss of seniority rights and without pay, to any one employee
at a time designated by the Union to attend labor conventions or a labor
seminar, providing 24 hours written notice is given to the Company and the
Union, specifying the length of time off.
6.4          Funeral Leave.  Paid leave of absence of three days, pay
compensated at eight hours per day.


ARTICLE VII
GRIEVANCE PROCEDURE
7.1          The Company shall not require, as a condition of continued
employment, that an employee purchase a truck, tractor, and/or tractor-trailer,
or other equipment.


ARTICLE VIII
GRIEVANCE PROCEDURE
8.1             Should any dispute arise as to the meaning or application of any
specified provision of this Agreement, an earnest effort shall be made to adjust
the dispute by discussion in successive steps as follows:
1.  Between the aggrieved employee and his immediate supervisor.
2.  If no satisfactory settlement is reached, the grievance shall be reduced to
writing and discussed between the steward and the Company representative.
3.  If not settled, the steward shall refer the grievance to the Union
representative who will meet the Company representative to attempt to settle the
grievance.
4.  If representatives of the Company and the Union have exhausted all
possibilities of reaching an agreement and, if the grievance is arbitrable as
hereinafter defined in Article XII, then the grievance may be appealed to
arbitration within fifteen (15) calendar days following the Company’s decision
in Paragraph (3) above and not thereafter.
 
 
6

--------------------------------------------------------------------------------

 
8.2          Time Limits
1.  All grievances must be asserted within fifteen (15) calendar days
followinginception of the matter giving rise thereto, or within fifteen (15)
calendar daysafter returning to Bristol if the matter giving rise to the
grievance occurred away from Bristol or on the day of departure from Bristol, or
they shall be deemed to have been waived except as hereinafter provided.
2.  Grievances and replies to grievances at any intermediate state shall
bedeemed to have been satisfactorily settled if the Union or the
aggrievedemployee does not process the grievance to the next step within ten
(10) calendar days following the Company’s answer.
8.3           Discharge and Suspension
1.  All grievances pertaining to discharge must be asserted within seven
(7)calendar days from the time of discharge and shall be filed in step three of
thegrievance procedure as herein above defined in 8.1 paragraph 3.
2.  The Company shall not discharge, suspend, or take any other
disciplinaryaction as respects any employee without just cause, but with respect
todischarge, suspension, or other disciplinary action, shall give at least on
warning notice of the complaint against such employee in writing to the
employee, by certified mail.  Provided, however, that no warning notice need to
be given if the cause of such discharge is: (a) dishonesty, (b) drinking of or
under the influence of alcoholic beverages or using narcotics on Company
property, (c) drinking alcoholic beverages or using narcotics on Company
property, (d) recklessness resulting in serious accident while on duty, (e)
carrying of unauthorized passengers, (f) failing insubordination, (i) other
serious infraction of commonly accepted behavior standards.  Warning notices as
herein provided shall not remain in effect for the purposes of the Article for a
period of more than nine (9) months from the date of said warning notice,
provided, however, that such warning notices shall be a part of such employee’s
personnel file and may be taken into account by the Company for overall
evaluation of such employee’s record.  All warning notices, discharges,
suspensions or other disciplinary action must be a proper written notice to the
affected employee and the Union.


 
7

--------------------------------------------------------------------------------

 
ARTICLE IX
ARBRITRATION
9.1           The arbitration procedure hereinafter provided shall extend only
to those issues which are herein below defined arbitrable.
9.2           In order for a grievance to be arbitrable, it must (1) have been
properly and timely processed through the grievance procedure; (2) genuinely
involve the interpretation or application of a specified provision or provisions
of this Agreement; (3) not rest on any alleged understanding, practice, or other
matter outside the scope of this Agreement; and, (4) not require the arbitrator
in order to rule in favor of the party requesting arbitration, to exceed the
scope of his jurisdiction under this Agreement.
9.3           The provisions of a grievance procedure, provided for elsewhere in
the Agreement, is not intended to imply nor is any third person to infer that
all grievances may be appealed to arbitration; and the fact that a controversy
may be handled under the grievance procedure shall not preclude either party
from raising the question shall itself be submitted to an arbitrator and his
decision on such issue shall be final and binding.  If in favor or
arbitrability, the controversy shall be heard on its merits.
9.4           Within ten (10) calendar days following the Company’s decision in
Paragraph (3) of the aggrieved party may give written notice to the other party
settling forth the express and specific provisions of this Agreement which are
alleged to have been violated, together with a statement in writing, clearly
defining the issue or issues to be arbitrated, and shall submit a copy of the
same to arbitration under the rules of the Federal Mediation and Conciliation
Service, if the parties have been unable to agree on a mutual choice of
arbitrator otherwise.
 
 
8

--------------------------------------------------------------------------------

 
9.5           The arbitrator shall have no power to add to, subtract from, or
modify any of the terms of this Agreement or any other Agreement made
supplementary hereto, including the enlargement of or detraction from those
rights which are the express of reserved prerogatives of management at the time
of the execution of the Agreement, it being the intent of the parties that the
express and specific provisions of this Agreement shall govern the entire
relationship of the parties and shall be the sole source of any and all rights
or claims which either party may assert against the other.  No policy or
practice unilaterally adopted, followed, continued or discontinued by the
Company under its right to manage its business shall be subject to arbitration
under this Agreement unless in direct conflict with a specific provision of this
Agreement or unless the parties have agreed upon the policy and have adopted it
in writing as a part of this Agreement.
9.6           The decision of the arbitrator upon the issue so submitted to
arbitration shall be final and binding upon the parties to this
Agreement.  Expenses and charges of the arbitrator shall be borne equally by the
Company and the Union.


ARTICLE X
STRIKES AND LOCKOUTS
10.1           The Union agrees not to initiate, promote, finance, encourage,
engage, participate directly or indirectly, in any strike, sit-down, walk out,
job action, mass sickness, picketing, secondary boycotts or any other concerted
activities resulting in interference with the normal conduct of the Company’s
business during the terms of this Agreement, so long as the Company abides by
the terms of this Agreement.  The Union shall not be held liable for any damages
unless it has initiated, promoted, financed, encouraged, engaged, participated
directly or indirectly in any of the above mentioned acts.
10.2           In consideration of the foregoing, the Employer agrees not to
cause or permit a lockout to occur during the term of this Agreement, so long as
the Union abides by the terms of this Agreement.
10.3           It shall not be a violation of this agreement and it shall not be
cause for discharge or disciplinary action for an employee to refuse to cross a
primary picket line.


 
9

--------------------------------------------------------------------------------

 
ARTICLE XI
LOSS OR DAMAGE
11.1           Employees shall not be charged for loss or damage unless proof of
negligence is shown.




ARTICLE XII
BONDS
12.1           Should the Employer require the employee to give bond, cash bond
will not be compulsory, and any premium involved shall be paid by the
Employer.  If the Employer’s regular boding company refuses to bond any employee
and the employee is able to secure a bond elsewhere within thirty (30) days from
the date Employer notifies him of such refusal, said employee shall pay the
difference in the premium involved, as compared to the premium paid by the
Employer for other employees in the same classification.  Cancellation of a bond
after once issued shall be cause for discharge in case of any of the following:
1.  The employee fails to obtain another bond within thirty (30) days
afternotice of cancellation.
2.  Failure of the employee to pay any excess premium thereon: or
3.  The cancellation was due to a proven fraudulent statement by the employeein
obtaining the bond.


ARTICLE XIII
JOB STEWARDS
13.1           The employer recognizes the right of the Union to designate from
Employer’s seniority list one job steward and one alternate.  The authority of
the job steward and alternate so designated by the Union shall be limited to,
and shall not exceed the following duties and activities:
 
 
10

--------------------------------------------------------------------------------

 
a.)  The investigation and presentation of grievances in accordance with the
provisions of this Agreement:
b.)  The transmission of such messages and information which shall originate
with, and are authorized by the Local Union or its officers, provided, such
messages and information:
1.  Have been reduced to writing, or
2.  If not reduced to writing, are of routine nature and do not involvework
stoppages, slowdown, refusal to handle goods, or any otherinterference with the
Employer’s business.


ARTICLE XIV
EMPLOYMENT
14.1           When the Company needs additional employees, it shall give the
Union equal opportunity with all other sources to provide suitable applicants,
but the Company shall not be required to hire those referred to the Company by
the Union.  Notification by telephone to a Union business agent shall be
sufficient notice of the existence of a job opportunity.


ARTICLE XV
DISPATCHING AWAY FROM BRISTOL, TENNESSEE
15.1           Drivers at a terminal other than the Company’s Bristol, Tennessee
terminal shall be dispatched out ahead of domiciled drivers.


ARTICLE XVI
VACATIONS
16.1           Employees covered by this Agreement who have worked fifty (50)
per cent or more of the total working days during any twelve (12) month period,
shall receive a vacation with pay for five (5) consecutive working days where
they have been employed on (1) year, then ten (10) consecutive working days
where they have been employed three (3) years and fifteen (15) consecutive
working days where they have been employed ten (10) years or more, and twenty
(20) consecutive working days where they have been employed twenty (20) years or
more.  For purposes of vacation eligibility, vacation days will be counted as
time worked.
 
 
11

--------------------------------------------------------------------------------

 
In order to maintain continuity in Company shipping schedules, vacations may be
scheduled for shorter periods, but not less than (5) consecutive working
days.  The Company will endeavor to allow vacations as requested by the
employee, but will retain the right of final vacation scheduling in accordance
with operating requirements and employee seniority; however, at least one
employee will be allowed vacation leave in any given week.
Vacations are not accumulative and must be taken during the employee’s
anniversary years.
It is understood that during the first (1st) year of employment an employee must
work fifty (50) per cent of the total working days in order to obtain his
vacation and must have been employed for the full year.
16.2           An employee entitled to five (5) consecutive working days’
vacation shall receive pay at his regular hourly rate for fifty (50) hours.  An
employee entitled to receive ten (10) consecutive working days’ vacation shall
receive pay at his regular hourly rate for one hundred (100) hours.  An employee
entitled to receive fifteen (15) consecutive working days’ vacation shall
receive pay at his regular hourly rate for one hundred fifty (150) hours, an
employee entitled to twenty (20) consecutive working days’ vacation shall
receive pay at his regular rate for two hundred (200) hours.
16.3           An employee entitled to a vacation shall take time off from
Friday to the following Thursday, with pay as provided in Section 16.2
16.4           If an employee is scheduled for vacation and is called in for a
trip, employee will be paid actual earned pay in addition to his vacation pay.


ARTICLE XVII
HOLIDAYS
17.1           The following named holidays shall be paid for at regular hourly
rate for eight (8) hours in addition to any monies earned by the employee on
such holidays: New Year’s Day, Good Friday, Memorial Day, July 4th, Labor Day,
Thanksgiving Day, Day after Thanksgiving, Christmas Eve Day and Christmas
day.  In order to qualify for holiday pay, an employee must be available for
work the scheduled work day immediately preceding or following the holiday, if
the employee is requested to do so and has not exhausted his permitted hours of
work or unless absence is mutually agreed on between the Company and the
Union.  If an employee is required to work on a holiday, he shall be paid at a
regular hourly rate for twelve (12) hours.
 
 
12

--------------------------------------------------------------------------------

 
ARTICLE XVIII
GROUP INSURANCE AND PENSION
Group Insurance
18.1           Bargaining unit employees will be eligible for whatever insurance
programs the Company’s hourly non-bargaining unit employees are
eligible.  Details of Medical, Dental, Life, Accidental Death, and Weekly
Insurance plans are explained in insurance booklets which are available to
employees.  The current weekly medical/dental rates for employees, effective as
of January 1, 2010 are as follows:

 
MEDICAL
MEDCIAL & DENTAL
DENTAL ONLY
Single (employee only)
$14.19
$14.19
$1.15
Employee + Children
$24.33
$25.58
$2.77
Employee + Spouse
$34.47
$35.72
$2.77
Employee + Family
$40.55
$44.37
$6.46

For years 2010 thru 2014, the percentages used below will be the employee
contribution based on a percentage of actual cost per employee per year
(PEPY).  The PEPY will be calculated annually and can go up or down:

 
2010
2011
2012
2013
2014
EE Only
7%
8%
9%
10%
10%
EE + Child(ren)
12%
13%
14%
15%
15%
EE + Spouse
17%
18%
19%
20%
20%
EE + Family
20%
21%
22%
23%
25%



Pension
18.2           For information on the Pension Plan, see the general summary plan
description.


 
13

--------------------------------------------------------------------------------

 


ARTICLE XIX
WAGES AND OTHER COMPENSATION, EQUIPMENT
SAFETY AND DOMICILE AND PROTECTION RIGHTS
19.1           Rates of pay during each year of the contract shall be set forth
below:
(1)          TRACTOR-TRAILERS

 
1st Year
2010
2nd Year
2011
3rd Year
2012
4th Year
2013
5th Year
2014
Single Operation
.43 mile
.44 mile
.45 mile
.46 mile
.47 mile
Double Operation
.52 mile
.53 mile
.54 mile
.55 mile
.56 mile



(2)           Special loads requiring permits:  $.03 per mile round trip, in
addition to rates specified above.
19.2          The hourly rate during the term of the contract shall be:

 
1 Year
2010
2nd Year
2011
3rd Year
2012
4th Year
2013
5th Year
2014
Hourly
$15.11
$16.11
$17.11
$18.11
$19.11



19.3          Loading and Unloading:  In the case of delayed time as a result of
loading or unloading, the employee shall be paid the hourly rate of pay as
specified above.  In the case of a double operation, both employees shall be
paid at the hourly rate as specified above.
19.4          Breakdown, Impassable Highways and Lodging:  On breakdown, or
impassable highways, employees shall be paid the minimum hourly rate for all
time spent on such delays following notification to the Company or one hour,
whichever shall occur first, but not to exceed more than eight (8) hour period,
he shall, in addition, be furnished clean, comfortable sanitary lodging.  The
Company will reimburse the employee $20.00 each day for lodging per day, if the
employee elects to use the sleeper on the truck.  If the employee elects to go
to a motel, past practice will prevail.  Employees will be paid $21.00 during
the term of this contract for meal allowances for each eight (8) hour
period.  The Company will furnish and maintain clean linens and bedding for
sleepers.  Proof of breakdowns and receipts for lodging and meals are to be
furnished to the Company.
 
 
14

--------------------------------------------------------------------------------

 
19.5          Protection of Rights:  It shall not be a violation of this
Agreement and it shall not be cause for discharge or disciplinary action in the
event an employee within the Bargaining Unit refuses to cross a lawful picket
line, unless authorized by the Union.
19.6          Equipment Safety:  The Company agrees to maintain the equipment
used by the employees within the Bargaining Unit so that it will comply with
rules and regulations of the U.S. Department of Transportation, the Interstate
Commerce Commission,  The Laws of the State of Tennessee, and The Laws of other
states through which the equipment passes.  It shall not be cause for
disciplinary action or discharge in the event an employee refuses to run unsafe
equipment as defined above.  The Company will provide safety shoes if they are
required.
19.7          Change of Domicile of Equipment:  If any over-the-road equipment
or replacement equipment therefore located at Bristol, Tennessee is domiciled by
the Company at another of its locations resulting in the displacement of an
employee covered by this Agreement, then in such event, employees covered by
this Agreement shall be given the opportunity to accept the job of operating
such equipment at its new locations.  Such work will continue to be subject to
the terms and conditions of this Agreement for the life thereof.
19.8          If the Company requires employees to wear uniforms, the Company
will furnish said uniforms.  One pair of coveralls will be furnished by the
Company to each driver for use as necessary in loading and unloading and while
working on the rig.  The driver will be responsible for cleaning the coveralls
and otherwise taking care of them.  If lost or stolen, the coveralls shall be
replaced by the driver.  Worn out coveralls shall be replaced by the Company
when turned in to the Company.
19.9          The Company shall pay the necessary travel expense to return a
driver home in event of severe illness or accident on the road or job site.
19.10          The Company shall submit a receipt weekly with the paycheck
showing what the driver is paid, i.e. miles, hours, breakdown, meals, sleeper,
etc.
 
 
15

--------------------------------------------------------------------------------

 
19.11          Effective with the date of this Agreement, any over-the-road
vehicle purchased or leased shall be equipped with adequate air conditioning and
heating.  The Company shall make every effort to keep the air conditioning and
heating in operable condition, however, a driver may not refuse a trip
assignment, going or returning, because the air conditioning is inoperable.


ARTICLE XX
CHECK-OFF OF UNION DUES
20.1          The Employer agrees to deduct from the pay of all employees on its
seniority list covered by this Agreement, who furnish the Employer written
authorization therefore in the form required by law, dues, initiation fees and
uniform assessments of the Union.
20.2          The Union shall certify to the Employer in writing each month a
list of its members working for the Employer, who have furnished the Employer
the required authorization, together with an itemized statement of the dues,
initiation fees and uniform assessments owed and to be deducted for such month
from the pay check of such member, and the employer shall deduct such amount
from the first pay check, following the receipt of a certified list, of the
members in one lump sum and within seven (7) days following such deduction remit
the same to the Union.
20.3          The Employer will recognize authorization for deductions from
wages, if in compliance with state law, to be transmitted to the Local Union or
to such other organizations as the Union may request, if mutually agreed to, and
no such authorization shall be recognized if in violation of state or federal
law.  No deduction shall be made which is prohibited by applicable law.  The
Union shall indemnify and save the Company harmless against any and all claims,
demands, suits, or other forms of liability that shall arise out of or by reason
of actions taken or not taken by the Company for the purpose of complying with
any of the provisions of this Section, or in reliance on any list, notice or
assignment furnished under of such provisions.


 
16

--------------------------------------------------------------------------------

 




ARTICLE XXI
GENERAL
21.1          The parties hereto agree that there shall be no Union activities
on Company time and property except that which is specifically provided for in
this Agreement.
21.2          The Union shall have the right to examine trip reports and other
records pertaining to the computation of the compensation of any employee
covered by this Agreement.  Union representatives shall be granted access to the
Company property for the purpose of adjusting grievances and investigation of
working conditions.
21.3          The Company agrees to cooperate toward the prompt settlement of
employee on-the-job injury claims when such claims are due and owing as required
by law.  The Company shall provide Workmen’s Compensation Insurance for all
employees covered by this Agreement in accordance with the Law of Tennessee.


ARTICLE XXII
SCOPE OF AGREEMENT
22.1          This Agreement constitutes the sole and entire Agreement between
the parties hereto and supersedes any and all prior agreements either oral or
written.  It expresses all of the obligations of an restrictions upon the
Company and the Union during its term.  The Company and the Union each expressly
acknowledge that the other party has no obligations or duty of the other party,
to bargain collectively with said party pertaining to any term or condition of
employment or any other matter covered or not covered in this Agreement, during
its term, even though such matter may not have been within the knowledge of
contemplation of either party at the date of execution hereof.


ARTICLE XXIII
DURATION
23.1          This Agreement shall become effective at 12:01 a.m. on March 5,
2010 and shall terminate at midnight on the 4th day of March, 2015, upon either
party giving the other sixty (60) days prior written notice of its desire to
terminate and/or modify this Agreement; otherwise this Agreement shall remain in
effect year to year thereafter unless either party gives the other the above
referenced sixty (60) day notice on the anniversary date of each preceding year.


 
17

--------------------------------------------------------------------------------

 


BRISTOL METALS,
LLC                                                                                   TEAMSTERS
LOCAL UNION NO. 549
Affiliated with the International
Brotherhood of Teamsters,
Chauffeurs, Warehousemen and
Helpers of America






/s/Michael D.
Boling                                                                  /s/
Scott Armstrong
Michael D.
Boling                                                                                         Scott
Armstrong










/s/Douglas
Dockter                                                                                                /s/James
Gent
Douglas
Dockter                                                                                        James
Gent






 
 
18

--------------------------------------------------------------------------------

 


 


 


 


 